Citation Nr: 0327407
Decision Date: 10/14/03	Archive Date: 07/21/04

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  02-08 286	)	DATE APR 20 2004
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia

REPRESENTATION

Appellant represented by:	The American Legion


ORDER

The following corrections are made in a decision issued by the Board in this case on October 14, 2003:

On pages 2 through 14, in the header of each page, the name is corrected to read [redacted], and the file number is corrected to read [redacted].  



	                     ______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans Appeals

Citation Nr: 0327407	
Decision Date: 10/14/03    Archive Date: 10/20/03

DOCKET NO.  02-08 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
lumbar spine disability.

2.  Entitlement to an increased rating for the service-
connected residuals of a gunshot wound of the right leg and 
knee, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from November 1975 to 
November 1978.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a December 2001 rating decision of the Department 
of Veterans Affairs (VA) Atlanta, Georgia Regional Office 
(RO).  In November 2002, the veteran withdrew his request for 
a hearing at the RO.


FINDINGS OF FACT

1.  The veteran's right foreleg and knee disability is 
manifested by well-healed scars, slight instability and is 
not productive of subluxation.

2.  The veteran's right foreleg and knee disability is 
manifested complaints of pain with extension to 0 degrees and 
flexion to 100 degrees on VA examination in March 2001.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of a gunshot wound of the right leg and knee have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a. Diagnostic Codes 
5003, 5257, 5260, 5261 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), made 
significant changes to the VA's duty to notify and to assist 
claimants for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2003).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, the VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, except as specified.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas VA 
regulations are binding on the Board, 38 C.F.R. § 20.101(a) 
(2003), the Board in this decision will apply the regulations 
implementing the VCAA as they pertain to the claim at issue.  

The veteran's claim for an increased rating for his right 
knee disability was received in January 2001.  There are no 
particular application forms required for an increased rating 
claim.  There is nothing in the record to indicate the need 
for the submission of an application form with regard to the 
claim.  Thus, there is no issue as to provision of a form or 
instructions for applying for the benefits.  38 U.S.C.A. 
§ 5102 (West 2002); 38 C.F.R. § 3.159(b)(2) (2003).

VA must, however, provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003).  The United States Court of 
Appeals for Veterans Claims (Court) has held that both the 
statute and the regulation clearly require the Secretary to 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
the Secretary.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

On his January 2001 claim for increase, the veteran indicated 
that he had been receiving treatment at the Lake City, VA 
Medical Center (VAMC) for his right foreleg and knee.  In 
February 2001, the RO obtained VA outpatient treatment 
records from the Lake City VAMC dated from March 2000 to 
February 2001.  By letter dated in March 2001, the veteran 
was advised of the VCAA.  He was advised that the VA would 
assist him in obtaining evidence necessary to establish 
entitlement to benefits.  He was informed that the RO would 
request private medical records and related evidence as well 
as records from VA health-care facilities and any other 
relevant records held by any Federal department or agency 
that the veteran adequately identified and authorized the VA 
to obtain.  In July 2001, the veteran submitted a private 
medical records release form, indicating that he had received 
treatment for a back condition and his right leg and knee at 
the Tifton Regional Medical Center from 1979 to 1989.  In 
July 2001, he also indicated that he had received treatment 
at the Lake City and Dublin VAMC's from February 2001 to the 
present.  The RO obtained a March 2001 VA outpatient 
treatment records and computer records indicated the veteran 
spoke with a VA physician by telephone in July 2001.  No 
other VA outpatient records were received.  In a November 
2001 statement, the veteran indicated that he wished for the 
RO to proceed with the claim without waiting for records from 
the Lake City VAMC.  He indicated that he understood that the 
Lake City VAMC had not responded to requests for records, 
although, as noted above, records of the Lake City VAMC were 
obtained by the RO.    

The record shows that the veteran was notified that he should 
provide information (who treated him) and the RO would get 
the records.  The veteran has not identified any additional 
pertinent medical records that have not been obtained which 
are pertinent to his claim.  VA has satisfied the duty to 
tell the veteran what information and evidence is needed to 
substantiate the claim and what evidence he must provide and 
what VA will obtain or request on his behalf.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2003).  As noted above, the RO has obtained 
the veteran's VA outpatient treatment records.  The veteran 
identified private treatment records dated from 1979 to 1989 
pertaining to the right leg and knee.  Those records are not 
pertinent to the increased rating claim as they are dated 
more than 10 years prior to the increased rating claim.  The 
veteran has not identified any additional pertinent VA or 
private treatment records with regard to his claim.  There is 
no reasonable possibility further assistance might 
substantiate the claim.  See 38 U.S.C.A. § 5103A(2) (West 
2002); 38 C.F.R. § 3.159(d) (2003). 

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The veteran was afforded a VA examination in March 
2001.  

On appellate review, there are no areas in which further 
development is needed.  The appellant was informed of the 
provisions of the VCAA and of the implementing regulations in 
the May April 2002 statement of the case.  The requirements 
of the law and regulations have been substantially met and 
the Board may proceed to consider the merits of the appeal. 


II.  Increased rating

The veteran seeks a rating in excess of 10 percent for his 
service-connected superficial gunshot wound scars, right 
mesial proximal foreleg and mesial distal thigh at right 
knee, which is currently rated under Diagnostic Codes 7805-
5257.  The hyphenated diagnostic code in this case indicates 
that superficial gunshot wound scars of the right mesial 
proximal foreleg and mesial distal thigh at the right knee 
(identified by Diagnostic Code 7805) is the service-connected 
disorder and recurrent subluxation or lateral instability 
(identified by Diagnostic Code 5257) is the residual 
condition.  38 C.F.R. § 4.27 (2003).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4. 
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  These requirements for evaluation 
of the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

An evaluation of the level of disability must also include 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities. 38 C.F.R. § 4.10 
(2003).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance. The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints or muscles, or associated structures, 
or to deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion. Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  A little-used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of the skin, absence of normal callosity or 
the like.  38 C.F.R. § 4.40 (2003).

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie- up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight- 
bearing are related considerations.  38 C.F.R. § 4.45 (2003).

Historically, by rating action in July 1987, service 
connection was granted for superficial wound scars of the 
right mesial proximal foreleg and mesial distal thigh at the 
right knee, rating as noncompensable under Diagnostic Code 
7805.  The October 1978 separation examination noted a healed 
gunshot wound of the right leg.  On VA examination in April 
1987, the veteran reported that he sustained a gunshot wound 
during service described as a through and through mesial 
right knee fleshy wound which did not apparently enter the 
joint space and which was debrided.  By rating action in 
December 2001, the RO granted a 10 percent rating for the 
service-connected right foreleg and knee disability under 
Diagnostic Codes 7805- 5257.  

During the pendency of this appeal, the criteria for 
evaluating service-connected scars were amended, effective 
August 30, 2002. See 67 Fed. Reg. 49,590 (July 31, 2002).  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) 
(where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant applies unless Congress provided otherwise 
or permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary did so); Green v. Brown, 10 Vet. 
App. 111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) 
(West 2002) (where compensation is awarded pursuant to any 
Act or administrative issue, the effective date f such award 
or increase shall be fixed in accordance with the facts 
found, but shall not be earlier than the effective date of 
the Act or administrative issue).  Under both the old and new 
rating criteria, Diagnostic Code 7805 provides that other 
scars are rated based on the limitation of function of the 
part affected.  Diagnostic Code 7805 is the same under both 
old and new versions. The Board sees no prejudice in applying 
these criteria to the case at hand absent notification to the 
appellant, for the change is not material to an understanding 
of the severity of the disability.

Diagnostic Code 5257 evaluates slight knee impairment 
manifested by recurrent subluxation or lateral instability as 
10 percent disabling; moderate knee impairment as 20 percent 
disabling; and severe knee impairment as 30 percent 
disabling. 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2003).

After a full review of the record, including the contentions 
of the veteran, the Board concludes that a rating in excess 
of 10 percent for the service-connected right foreleg and 
knee disability is not warranted.  

A November 2000 VA outpatient record noted a diagnosis of 
osteoarthritis of the right knee.  Examination revealed gross 
muscle strength of 5/5 with slight limitation of range of 
motion, about 5 degrees from full extension.  There was 
noticeable medial-lateral instability with slight anterior-
posterior laxity.  It was indicated that the veteran was 
fitted with a neoprene hinged knee orthosis.  X-rays studies 
of the right knee showed minimal arthritic changes, no recent 
fracture, dislocation or joint effusion was seen.

On VA examination in March 2001, the veteran complained of 
constant pain in the medial aspect of his right knee.  He 
rated the pain as a 4, with increased episodes of pain to a 7 
about two times a week lasting for a few hours to all day.  
He also reported swelling of the knee and what he described 
as giving out.  He reported that he was unable to run, jump 
or kneel because it was too painful.  He indicated that 
walking greater than 100 yards or standing more than 15 
minutes at a time or sitting with his knee flexed more than 
an hour at a time was too painful.  Walking up stairs and 
cold damp weather aggravated the right knee.  The veteran 
reported that he used a support brace and a walking cane to 
help support his leg but also because of a chronic low back 
injury.  He reported stiffness of the knee every morning 
lasting about 1 to 2 hours associated with crepitus and 
occasional warmth of the medial aspect of the right knee.

Range of motion testing showed active range of motion was 
from 0 degrees to 100 degree flexion.  Passive range of 
motion was from 0 to 140 degrees without any difficulty.  It 
was noted that there was pain before range of motion which 
was worse at 100 degrees flexion.  The examiner indicated 
that pain limited prolonged walking and standing.  There was 
extreme stiffness of the right knee but no swelling, erythema 
or heat.  There was good stability with negative McMurray's 
or drawer sign.  The veteran complained of pain with 
palpation along the medial aspect of the right knee.  There 
was approximately 11/2-centimeter round, well-healed, traumatic 
scar on the posterior medial aspect just below the right 
knee.  There was a 11/2-inch well-healed surgical scar on the 
medial aspect of the distal thigh.  Both scars appeared 
smooth, with normal skin tone and color with no evidence of 
adhesions, keloids, breakdown or depression of the scar.  
There was no evidence of any damage to the underlying nerves, 
vascular structure or bone structures.  There was no 
increased sensitivity to touch.  The examiner indicated that 
the veteran had a limp of the right lower extremity and was 
using a walking cane for support of his lumbar spine.  There 
was no ankylosis found.  X-ray studies of the right knee 
showed no findings to suggest fracture, bony pathologic 
change or joint effusion.  The assessment was normal.  The 
diagnosis was superficial gunshot wound right medial knee 
with positive post operative findings of well-healed 
traumatic and surgical scars and positive clinical findings 
of mild chronic myofascial pain of the medial aspect of the 
right knee, no evidence of arthritis involving right knee.  

The pertinent evidence of record shows that the veteran has 
complained of instability of the right knee.  The clinical 
evidence shows at most slight instability on examination in 
November 2000 and there is no evidence of the presence of 
recurrent subluxation of the right knee during the entire 
appeal period.  Clearly there is are no clinical findings of 
moderate knee impairment due to recurrent subluxation or 
lateral instability which would warrant a 20 percent rating 
under Diagnostic Code 5257.

The veteran has right knee arthritis, confirmed by x-ray in 
November 2000.  Although the most recent x-ray report in 
March 2001 did not show the presence of arthritis, the Board 
will concede that there is right knee arthritis.  It would, 
therefore, be appropriate to consider a separate evaluation 
for arthritis under Diagnostic Code 5003 (degenerative 
arthritis).  See VAOPGCPREC 23-97 (a separate rating for 
arthritis requires limitation of motion meeting the criteria 
for at least a zero percent evaluation under Diagnostic Code 
5260 or Diagnostic Code 5261).

Traumatic arthritis, substantiated by x-ray findings, is to 
be rated as degenerative arthritis (Diagnostic Code 5003). 38 
C.F.R. § 4.71a, Diagnostic Code 5010 (2003).

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint in noncompensable under the appropriate 
diagnostic code, a rating of 10 percent is for application 
for each major joint affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 percent 
rating is warranted where there is x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joints and a 20 percent rating will be assigned where there 
is x-ray evidence of involvement of 2 or more major joints or 
2 or more minor joint groups, with occasional incapacitating 
exacerbations. 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2002).  The knee is considered a major joint for the purpose 
of rating disability for arthritis.  38 C.F.R. § 4.45 (2003).

Limitation of leg flexion is evaluated as noncompensable when 
leg flexion is limited to 60 degrees; 10 percent disabling 
when leg flexion is limited to 45 degrees; 20 percent 
disabling when leg flexion is limited to 30 degrees; and is 
evaluated as 30 percent disabling when leg flexion is limited 
to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2003).

Limitation of leg extension is evaluated as 10 percent 
disabling under when leg extension is limited to 10 degrees; 
as 20 percent disabling when leg extension is limited to 15 
degrees; is rated at 30 percent when extension is limited to 
20 degrees; is evaluated as 40 percent disabling when 
extension is limited to 30 degrees; and is evaluated as 50 
percent disabling when extension is limited to 45 degrees.  
Where extension is limited to 5 degrees, a noncompensable 
evaluation may be assigned.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261 (2003).

The clinical findings do not show compensable limitation of 
motion which would warrant a separate evaluation for 
arthritis of the right knee.  Flexion of the right knee 
flexion has been limited at most to 100 degrees, which was 
shown on VA examination in March 2001.  This limitation does 
not even approximate the 60 degrees limitation that would 
support a noncompensable evaluation under Diagnostic Code 
5260.  The clinical evidence shows that the veteran has full 
extension of the right knee.  This does not even approximate 
the limitation of extension that would support a 
noncompensable evaluation under Diagnostic Code 5261.  Thus, 
although the veteran has limitation of motion and x- ray 
evidence of arthritis, his limitation of motion is not 
sufficient to warrant a separate rating for arthritis in 
addition to his rating under Diagnostic Code 5257.

Consideration is also given to whether additional functional 
loss is likely due to pain on use or during flare-ups.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (ratings based solely 
on loss of range of motion dictate consideration of 38 C.F.R. 
§§ 4.40 and 4.45 pertaining to functional loss and factors of 
joint disability attributable to pain).  To the extent 
possible, the degree of additional loss due to pain, weakened 
movement, excess fatigability, or incoordination should be 
noted.

The current 10 percent evaluation for the right knee 
disability is more than adequate to compensate for any 
hypothetical increase in functional disability that may be 
attributable to pain on use or during flare-ups, given that 
the veteran's knee has not, on examinations, exhibited any 
limitation of motion which would warrant even a 
noncompensable evaluation, nor has it exhibited any recurrent 
subluxation or lateral instability.  The clinical findings 
show no more than slight instability, for which he already 
has a 10 percent rating.  Accordingly, the 10 percent rating 
is adequate to cover any additional functional limitation 
with pain on use or during flare ups.

The Board has considered other potentially applicable rating 
criteria.  There is no evidence of malunion of the tibia or 
fibula with moderate knee or ankle disability which would 
warrant a 20 percent rating under Diagnostic Code 5262.  
There is no evidence of ankylosis of the knee and Diagnostic 
Code 5256 (ankylosis of the knee) is not for application in 
this case.  A rating higher than 10 percent is not available 
under Diagnostic Code 5258 (semilunar cartilage, dislocated) 
and that rating criteria is not for application in this case.

The Board concludes that the preponderance of the evidence is 
against a disability rating higher than 10 percent for the 
service-connected right foreleg and knee disability.  In 
reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to an evaluation higher than 10 percent for 
service-connected right foreleg and knee disability is 
denied.



REMAND

The veteran seeks to reopen a claim for entitlement to 
service connection for a lumbar spine disability.  In July 
2001, he identified private treatment records pertaining to 
his back condition at the Tift Regional Medical Center dated 
from 1979 to 1989 and from Dr. Philip Benton dated in 1986 
and 1987.  The RO requested those records but no response was 
received.  Another request for those records should be made.  

Accordingly, the case is remanded for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).

2.  The veteran should be contacted and 
requested to sign and submit a consent 
form for the release to VA of records of 
the Dr. Phillip Benton, from whom he 
indicated that he received treatment for 
his back condition in 1986 and 1987, and 
Tift Regional Medical Center at which 
facility he indicated that he received 
treatment for his back condition from 
1979 to 1989.  When the consent forms are 
received, the RO should contact the Dr. 
Benton and Tift Regional Medical Center 
and request copies of all records 
concerning treatment of the veteran's 
back disability.  The RO should request 
each provider to indicate in writing if 
no records are available.  All records 
obtained or any negative response should 
be associated with the claims folder.

3.  When the above developments have been 
completed, the case should be reviewed by 
the RO.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue currently on appeal as well 
as a summary of the evidence received 
since the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2





